Craig v TC Ambulance Corp. (2020 NY Slip Op 02276)





Craig v TC Ambulance Corp.


2020 NY Slip Op 02276


Decided on April 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2020

Renwick, J.P., Oing, Singh, Moulton, JJ.


11385 302768/11

[*1]Judy Craig, as adoptive mother of M.C., Plaintiff-Appellant,
vTC Ambulance Corporation, Defendant-Respondent, New York City Health and Hospitals Corporation (Jacobi Medical Center), Defendant.


The Fitzgerald Law Firm, P.C., Yonkers (Mitchell Gittin of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, White Plains (Roland T. Koke of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Lewis J. Lubell, J.), entered October 11, 2018, dismissing the complaint as against defendant TC Ambulance Corporation, unanimously affirmed, without costs.
Defendant established its prima facie entitlement to judgment as a matter of law in this action where plaintiff alleges that errors made by defendant's emergency medical technicians led to delays in treating the infant plaintiff's biological mother, and the infant's resulting injuries. Defendant submitted the affidavit of an expert, who opined that the treatment defendant's technicians rendered was in accordance with accepted standards of emergency medical care, and was not a proximate cause of the infant's claimed injuries (see Anyie B. v Bronx Lebanon Hosp., 128 AD3d 1, 3 [1st Dept 2015].
In opposition, plaintiff failed to raise a triable issue of fact. The expert evidence submitted by plaintiff was speculative, conclusory, and insufficient to raise an issue of fact as to whether any alleged departure from accepted practice was a proximate cause of the infant's injuries (see Diaz v New York Downtown Hosp., 99 NY2d 542, 544-545 [2002]; Foster-Sturrup v Long, 95 AD3d 726, 728 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2020
CLERK